DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/07/2022 has been entered and accepted. 

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive.
The applicant argues that Barker does not include an apex or point. Independent claims 1, 12, and 22 all state that the “fold line defines an apex of the first longitudinally-extending peak and a bottom of the first longitudinally-extending valley”. However, the applicant’s claims do not specify what orientation the plate is under when defining the plate’s various features. Under the broadest reasonable interpretation of the apparatus, the existence of valleys, peaks, and apexes depend only on the geometric structure of the buffer and is not required to define those geometric features during the intended use unless specifically claimed. Thus, the buffer of Barker changes its relative structure (a fold line being defined as a peak instead of a valley) depending on its orientation, similar to how the applicant’s plate changes its peaks to valleys in different orientations (Applicant Figures 3A-3B 06/21/2019). Thus, the geometric structure of the fold lines specified by Barker can be defined as apexes or points for its fold lines in certain orientations (such as having the buffer be rotated a certain direction) while having those fold lines be valleys in other orientations (such as having the buffer be inverted). Furthermore, even if the applicant’s assertion that the buffer of Baker does not contain an apex, which the examiner does not concede, Baker teaches that both the buffer (Baker Column 2 Lines 54-56) and the pockets (Baker Column 3 Lines 1-4) may have a shape of any desirable configuration. The only requirement for the pockets forming the buffer is that the pockets are reversible and have an equivalent volume so that similar characteristics to the operation of the buffer are provided regardless of which surface of the plate are oriented upward (Baker Column 3 Lines 23-34). The use of a sheet which consists of pointed instead of rectangular pockets is well known in the art as evidenced by Murrin (US 8037879 B2), Ryan (US 6205996 B1), Schroeter (US 5617778 A), DAVIS (US 1504102 A), and Kronman (US 5481965 A). It would thus have been obvious to one of ordinary skill in the art to change the shape of the rectangular pockets to a pointed pockets as the MEPE teaches that mere changes in shape are not patentably distinguishable over prior art unless there exists persuasive evidence that the particular shape was significant. MPEP2144.04IVB.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant argues that ‘a person of ordinary skill in the art would not be motivated to combine Barker with Witzel, the latter of which includes openings designed to specifically allow "[s]ome of the fats and juices [to] fall through the openings 14, 20’. However, despite the use of openings, Witzel also attempts to prevent flare ups by protecting the burner from fats and juices (Witzel Column 63-64). However, Witzel explicitly teaches the method of vaporizing food drippings on the plate taught by Barker with the additional step of using openings to channel the fat and juices to a central collector (Witzel Column 2 Lines 56-66). Both Barker and Witzel attempt to block flare-ups within the cooking apparatus by protecting the burner. Thus, it would have been obvious to one of ordinary skill in the art to have modified the buffer of Baker with the openings of Witzel to prevent buildup and thus flare ups by providing openings at the folds which would allow fat and juice to fall through the holes (Witzel US 6966253 B2; column 1 Lines 18 -22 and Column 2 Lines 60 – 66; openings 14). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-9, 11-12, 17-20, 22-23 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 5111803), in view of Char-Broil (Product Guide Model 465620011, 2011, Page 10), and further in view of Witzel (US 6966253 B2).

Regarding claim 1, Barker teaches a heat diffuser for a grill of a type including a grilling surface disposed over a burner (Figure 1; cooking grill 6 and burner element 8), comprising: 
a rigid plate having a first side and a second side (Figures 1-3; upper surface 14 and lower surface 16)
The first side of the first embodiment comprised of buffer 2 is the surface shown in Figure 1 while the second side is surface shown in Figure 2.
and configured to be positioned between the grilling surface and the burner (Column 1 Lines 64-68; flare reduction buffer to be placed between a burner element and a grill), wherein each of the first and the second sides (lower surface 16 and upper surfaces 14) includes a plurality of diffusing surfaces (Figures 1-3; surfaces 14 and 16, sidewalls 26, channels 28, and bottom 22) that when facing the grilling surface are oriented to diffuse heat generated by the burner (Column 1 Lines 64-68);
wherein the plurality of diffusing surfaces of the first side of the rigid plate defines a first profile (profile where lower surface 16 is facing the grill 6) that when facing the grilling surface includes a first planar surface (Figure 1-3; flat portion of plate between pockets 18) extending parallel to the grilling surface (Figure 1; flat portion of plate extends parallel to both the grill and the burner) and disposed over the burner (Figure 1 Column 1 Lines 64-68; buffer is placed over a burner element 8) and first and second longitudinally-extending peaks extending along opposite sides of the first planar surface (Figures 1-3; a first and second pocket 18 extend to a peak on opposite sides of a flat portion of plate connecting the two pockets), 
and wherein the plurality of diffusing surfaces of the second side of the rigid plate defines a second profile (profile where upper surface 14 is facing the grill 6) 
Column 3 Lines 16-19 teaches that the buffer is reversible so that the orientation of its upper and lower surfaces 14 and 16 can be reversed.
that when facing the grilling surface includes a second planar surface (Figure 1-3; flat portion of plate between pockets 18) extending parallel to the grilling surface (Figure 1; flat portion of plate extends parallel to both the grill and the burner) and disposed over the burner (Figure 1 Column 1 Lines 64-68; buffer is placed over a burner element 8) and first and second longitudinally-extending valleys extending along opposite sides of the second planar surface (Figures 1-3; a first and second pocket 18 extend to a peak on opposite sides of a flat portion of plate connecting the two pockets);
wherein the rigid plate further includes a first end and a second end (Figure 1);
The ends of the buffer can clearly be seen in Figure 1 as the edges of the buffer 2.

    PNG
    media_image1.png
    565
    558
    media_image1.png
    Greyscale

Barker Annotated Figure 3; the first, second, third, and fourth fold lines are indicated in the figure. The third fold line is covered by the perspective of the drawing.


wherein the rigid plate comprises a planar sheet bent along first (Barker Annotated Figure 3; fold formed from a peak pocket’s planar surface and adjacent sidewall slanted toward adjacent planar lower surface 16), second (Barker Annotated Figure 3; fold formed from said peak pocket’s adjacent sidewall and adjacent planar lower surface 16), third (Barker Annotated Figure 3; fold formed from planar lower surface 16 and sidewall opposite to previously stated sidewall of peak pocket) and fourth longitudinally-extending fold lines (Barker Annotated Figure 3; fold formed from peak pocket’s planar surface, opposite to previously stated peak pocket’s planar surface with regard to a valley pocket between the two, and sidewall opposite to previously stated peak pocket); 
wherein the first longitudinally-extending fold line defines an apex of the first longitudinally-extending peak and a bottom of the first longitudinally-extending valley (Figure 3);
The first longitudinally-extending fold line defines an apex of the first longitudinally-extending peak (surface opposite of bottom 22 containing perforation 20 visible in Barker Annotated Figure 3) in the first orientation, and a bottom of the first longitudinally-extending valley (bottom 22) in the second orientation.
the second longitudinally-extending fold line joins the first longitudinally-extending peak with the first planar surface and joins the first longitudinally-extending valley with the second planar surface (Figure 3);
The second longitudinally-extending fold line joins the first planar surface (planar surface of lower surface 16) with the sidewalls which form the first longitudinally-extending peak. In the inverse orientation, the second longitudinally-extending fold line joins the second planar surface (planar surface of upper surface 14) with the sidewalls which form the first longitudinally-extending valley.
the third longitudinally-extending fold line joins the first planar surface with the second longitudinally-extending peak and joins the second planar surface with the second longitudinally-extending valley (Figure 3)
The third longitudinally-extending fold line joins the first planar surface (planar surface of lower surface 16) with the sidewalls which form the second longitudinally-extending peak. In the inverse orientation, the second longitudinally-extending fold line joins the second planar surface (planar surface of upper surface 14) with the sidewalls which form the second longitudinally-extending valley.
and the fourth longitudinally-extending fold line defines an apex of the second longitudinally- extending peak and a bottom of the second longitudinally-extending valley (Figure 3).
The fourth longitudinally-extending fold line defines an apex of the second longitudinally-extending peak (surface opposite of bottom 22 containing perforation 20 visible in Barker Annotated Figure 3) in the first orientation, and a bottom of the second longitudinally-extending valley (bottom 22) in the second orientation.
a support configured to support the rigid plate between the grilling surface and the burner in each of the first and second orientations (Figure 1; grate 10); wherein
	in the first orientation the first side of the rigid plate faces the grilling surface and in the second orientation the second side of the rigid plate faces the grilling surface (Column 3 Lines 16-19; buffer is reversible so that the orientation of its upper and lower surfaces 14 and 16 can be reversed).
As shown in Figure 3, the first orientation is when the lower surface 16 is facing the grilling surface 6. The second orientation is when the upper surface 14 is facing the grilling surface.
Barker fails to teach:
wherein the rigid plate includes a plurality of openings extending through the first and second sides along each of the first, second, third and fourth longitudinally-extending fold lines.
and first and second supports opposing each other that form ends of the heat diffuser; wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate; and wherein the first and second supports are configured to couple the rigid plate to the grill and support the rigid plate between the grilling surface and the burner in each of first and second orientations 
wherein each of the first and second supports further include: a first slot being capable of receiving a pin coupled to the grill when the rigid plate is in the first orientation; a second slot being capable of receiving the pin when the rigid plate is in the second orientation; and wherein the first and second planar surfaces extending parallel to the grilling surface are disposed between the first slot and the second slot.
Witzel teaches that the rigid plate includes a plurality of openings extending through the first and second sides along each of the first, second, third and fourth longitudinally-extending fold lines (Column 1 Lines 18 -22 and Column 2 Lines 60 – 66; openings 14).
The recitation "folding" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Barker (US 5111803) is the same as or makes the product claimed obvious, meeting the limitation of the claim.
It would be obvious to one of ordinary skill in the art to modify the first embodiment of Barker involving Figure 2 to add a plurality of openings along each of the first, second, third, and fourth longitudinally-extending fold lines as taught by Witzel. These openings at the folds would allow fat and juice to fall through the holes to prevent buildup. (Witzel US 6966253 B2; column 1 Lines 18 -22 and Column 2 Lines 60 – 66; openings 14).
Barker modified with Witzel fails to teach:
and first and second supports opposing each other that form ends of the heat diffuser; wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate; and wherein the first and second supports are configured to couple the rigid plate to the grill and support the rigid plate between the grilling surface and the burner in each of first and second orientations 
wherein each of the first and second supports further include: a first slot being capable of receiving a pin coupled to the grill when the rigid plate is in the first orientation; a second slot being capable of receiving the pin when the rigid plate is in the second orientation; and wherein the first and second planar surfaces extending parallel to the grilling surface are disposed between the first slot and the second slot.
	Char-Broil teaches a gas grill containing,
and first and second supports opposing each other that form ends of the heat diffuser (Char-Broil Annotated Figure 1);

    PNG
    media_image2.png
    648
    1067
    media_image2.png
    Greyscale

Char-Broil Annotated Figure 1; A figure from Page 10 of the Char-Broil manual wherein the first and second supports, pins/screws, and burner are indicated

wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate (Char-Broil Annotated Figure 1 clearly shows that the supports are planar faces coupled to the ends of the rigid plate); 
and wherein the first and second supports are configured to couple the rigid plate to the grill (Page 10)
Page 10 teaches that the notches (which are parts of the support) at the ends of heat plate should be rested on the screw. The screws couple the heat plate to the grill through the notches of the supports.
and support the rigid plate between the grilling surface (Page 10) and the burner (Char-Broil Annotated Figure 1).
As can be seen on Page 10, the cooking grate is placed above the heat plate. The burner can be seen in Char-Broil Annotated Figure 1 as being below the heat plate.
wherein each of the first and second supports further include: a first slot (Char-Broil Annotated Figure 1; notches of both the first and second supports) being capable of receiving a pin coupled to the grill when the rigid plate is in the first orientation (Page 10; notches of the first and second support are to be rested on screws); 
	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modify Barker to incorporate the teachings of Char-Broil and substitute the method of supporting the buffer with the grate with method of resting the notches of the supports on screws as taught by Char-Broil as both methods teach are methods known in the art of supporting a heat diffuser between a grill and a burner. It would also have been obvious to extend the first and second supports in the opposite direction and add additional notches facing the inverse orientation to allow the buffer to be reversed and to operate as efficiently in this reversed orientation (Barker Column 3 Lines 16-19). One of ordinary skill in the art would be capable of making said substitution with predictable results.
	Barker teaches that a symmetrically designed plate is a desired embodiment which facilitates the reversibility of buffer 2 so that that the buffer can operate as efficiently in a reverse orientation (Barker Column 3 Lines 16-20). Thus, an obvious modification to make when using the notches and screws to support the buffer would be to also make the supports taught by Char-Broil be symmetrical across the heat diffuser so that the heat diffuser plate can operate as efficiently in a reverse orientation.  In this modified embodiment, a second notch would receive the screw in the reverse orientation and the first and second planar surfaces (which exist along the center axis of the heat buffer) would be located between the supports and notches, which are symmetrical with each other across the heat buffer.


Regarding claim 3, Barker as modified teaches the heat diffuser of claim 1, wherein 
the first slot and the second slot are symmetrical across an axis running between the first end and the second end of the rigid plate.
Barker teaches that a symmetrically designed plate is a desired embodiment which facilitates the reversibility of buffer 2 so that that the buffer can operate as efficiently in a reverse orientation (Barker Column 3 Lines 16-20). Thus, an obvious modification to make when using the notches and screws to support the buffer would be to also make the supports taught by Char-Broil be symmetrical across the heat diffuser so that the heat diffuser plate can operate as efficiently in a reverse orientation.  

Regarding claim 6, Barker as modified teaches the heat diffuser as described in claim 1, wherein:
wherein the first planar surface is a same distance from the grilling surface when the rigid plate is in the first orientation as is the second planar surface when the rigid plate is in the second orientation (Figure 3; Column 3 Lines 16-19).
Barker teaches that it is preferable that the buffer 2 be reversible so that the buffer can operate as efficiently in the reversed orientation as the typical orientation (Barker Column 3 Lines 16-19). Thus it would be obvious to have the second planar surface be the same distance from the grilling surface when the rigid plate is in the second orientation as the first planar surface is from the grilling surface in the first orientation.

Regarding claim 7, Barker as modified teaches the heat diffuser of claim 1. Char-Broil further teaches:
the first and second supports are vertical plates extending transversely to the rigid plate (Char-Broil Annotated Figure 1).
As can be seen in Char-Broil Annotated Figure 1, the first and second supports are vertical plates which extend transversely to the rigid plate.
It would have been obvious for the same motivation as claim 1.

Regarding claim 11, Barker as modified teaches the heat diffuser as described in claim 1, wherein:
the rigid plate is constructed of a material selected from a group consisting of: cast iron, stainless steel, or enameled steel (Column 2 Lines 49-54; stainless steel).
It would have been obvious for the same motivation as claim 1.

Regarding claim 11, Barker as modified teaches the heat diffuser as described in claim 1, wherein:
the rigid plate is constructed of a material selected from a group consisting of: cast iron, stainless steel, or enameled steel (Column 2 Lines 49-54; stainless steel).
It would have been obvious for the same motivation as claim 1.

Regarding claim 12, Barker as modified teaches a heat diffuser for a grill including a grilling surface disposed over a burner (Figure 1; cooking grill 6 and burner element 8), comprising:
a rigid plate (Figure 1; buffer 2 or plate 12) positionable in each of a first orientation and a second orientation (Column 3 Lines 16-19);
	As shown in Figure 3, the first orientation is when the lower surface 16 is facing the grilling surface 6. The second orientation is when the upper surface 14 is facing the grilling surface.
 the rigid plate including a plurality of longitudinally-extending segments (Figures 1-3; surfaces 14 and 16, sidewalls 26, channels 28, and bottom 22) arranged to diffuse heat generated by the burner when the rigid plate is positioned between the burner and the grilling surface (Column 1 Lines 64-68; flare reduction buffer to be placed between a burner element and a grill), wherein:
in the first orientation the plurality of longitudinally-extending segments define a first profile facing the grilling surface (Figure 3; profile where lower surface 16 is facing the grill 6) and including a first planar surface (Figure 1-3; flat portion of plate between pockets 18) extending parallel to the grilling surface (Figure 1; flat portion of plate extends parallel to both the grill and the burner);
The first planar surface is the bottom 22 of the valley pocket 18 of lower surface 16.
and first and second longitudinally-extending peaks extending along opposite sides of the first planar surface (Figures 1-3; a first and second pocket 18 extend to a peak on opposite sides of a flat portion of plate connecting the two pockets);
The adjacent peaking pockets 18 are the first and second longitudinally-extending peaks.
wherein in the second orientation the plurality of longitudinally-extending segments define a second profile (profile where upper surface 14 is facing the grill 6) 
Column 3 Lines 16-19 teaches that the buffer is reversible so that the orientation of its upper and lower surfaces 14 and 16 can be reversed.
facing the grilling surface and including a second planar surface extending parallel to the grilling surface (Figure 1-3; flat portion of plate between pockets 18);
The second planar surface is the planar surface of the peak of the same pocket 18 when the plate 12 is in the second orientation.
first and second longitudinally-extending valleys extending along opposite sides of the second planar surface (Figures 1-3; a first and second pocket 18 extend to a peak on opposite sides of a flat portion of plate connecting the two pockets).
As shown in Figure 3, the adjacent valleys of the second planar surface are the first and second longitudinally-extending valleys.
wherein the rigid plate further includes a first end and a second end (Figure 1);
The ends of the plate can clearly be seen in Figure 1 at the edges of the plate.

    PNG
    media_image1.png
    565
    558
    media_image1.png
    Greyscale

Barker Annotated Figure 3; the first, second, third, and fourth fold lines are indicated in the figure. The third fold line is covered by the perspective of the drawing.


the rigid plate comprises a planar sheet bent along first (Barker Annotated Figure 3; fold formed from a peak pocket’s planar surface and adjacent sidewall slanted toward adjacent planar lower surface 16), second (Barker Annotated Figure 3; fold formed from said peak pocket’s adjacent sidewall and adjacent planar lower surface 16), third (Barker Annotated Figure 3; fold formed from planar lower surface 16 and sidewall opposite to previously stated sidewall of peak pocket) and fourth longitudinally-extending fold lines (Barker Annotated Figure 3; fold formed from peak pocket’s planar surface, opposite to previously stated peak pocket’s planar surface with regard to a valley pocket between the two, and sidewall opposite to previously stated peak pocket) wherein;
the first longitudinally-extending fold line defines an apex of the first longitudinally-extending peak and a bottom of the first longitudinally-extending valley (Figure 3);
The first longitudinally-extending fold line defines an apex of the first longitudinally-extending peak (surface opposite of bottom 22) in the first orientation, and a bottom of the first longitudinally-extending valley (bottom 22) in the second orientation.
the second longitudinally-extending fold line joins the first longitudinally-extending peak with the first planar surface and joins the first longitudinally-extending valley with the second planar surface (Figure 3);
The second longitudinally-extending fold line joins the first planar surface (planar surface of lower surface 16) with the sidewalls which form the first longitudinally-extending peak. In the inverse orientation, the second longitudinally-extending fold line joins the second planar surface (planar surface of upper surface 14) with the sidewalls which form the first longitudinally-extending valley.
the third longitudinally-extending fold line joins the first planar surface with the second longitudinally-extending peak and joins the second planar surface with the second longitudinally-extending valley (Figure 3)
The third longitudinally-extending fold line joins the first planar surface (planar surface of lower surface 16) with the sidewalls which form the second longitudinally-extending peak. In the inverse orientation, the second longitudinally-extending fold line joins the second planar surface (planar surface of upper surface 14) with the sidewalls which form the second longitudinally-extending valley.
and the fourth longitudinally-extending fold line defines an apex of the second longitudinally- extending peak and a bottom of the second longitudinally-extending valley (Figure 3).
The fourth longitudinally-extending fold line defines an apex of the second longitudinally-extending peak (upper surface 14 opposite to bottom 22) in the first orientation, and a bottom of the second longitudinally-extending valley (bottom 22) in the second orientation.
a support configured to support the rigid plate between the grilling surface and the burner in each of the first and second orientations (Figure 1; grate 10);
Barker fails to teach:
wherein the rigid plate includes a plurality of openings extending through the first and second sides along each of the first, second, third and fourth longitudinally-extending fold lines;
first and second supports opposing each other that form ends of the heat diffuser; wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate; and wherein the first and second supports are and configured to couple the rigid plate to the grill and support the rigid plate between the grilling surface and the burner in each of first and second orientations.
wherein each of the first and second supports further include: a first slot being capable of receiving a pin coupled to the grill when the rigid plate is in the first orientation; a second slot being capable of receiving the pin when the rigid plate is in the second orientation; where the first and second slots are symmetrical across an axis running between the first end and the second end of the rigid plate; and wherein the first and second planar surfaces extending parallel to the grilling surface are disposed between the first slot and the second slot.
Witzel teaches that the rigid plate includes a plurality of openings extending through the first and second sides along each of the first, second, third and fourth longitudinally-extending fold lines (Column 1 Lines 18 -22 and Column 2 Lines 60 – 66; openings 14).
The recitation "folding" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Barker (US 5111803) is the same as or makes the product claimed obvious, meeting the limitation of the claim.
It would be obvious to one of ordinary skill in the art to modify the first embodiment of Barker involving Figure 2 to add a plurality of openings along each of the first, second, third, and fourth longitudinally-extending fold lines as taught by Witzel. These openings at the folds would allow fat and juice to fall through the holes to prevent buildup. (Witzel US 6966253 B2; column 1 Lines 18 -22 and Column 2 Lines 60 – 66; openings 14).
Barker modified with Witzel fails to teach:
and first and second supports opposing each other that form ends of the heat diffuser; wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate; and wherein the first and second supports are configured to couple the rigid plate to the grill and support the rigid plate between the grilling surface and the burner in each of first and second orientations 
wherein each of the first and second supports further include: a first slot being capable of receiving a pin coupled to the grill when the rigid plate is in the first orientation; a second slot being capable of receiving the pin when the rigid plate is in the second orientation; and wherein the first and second planar surfaces extending parallel to the grilling surface are disposed between the first slot and the second slot.
Char-Broil teaches a gas grill containing,
and first and second supports opposing each other that form ends of the heat diffuser (Char-Broil Annotated Figure 1);

    PNG
    media_image2.png
    648
    1067
    media_image2.png
    Greyscale

Char-Broil Annotated Figure 1; A figure from Page 10 of the Char-Broil manual wherein the first and second supports, pins/screws, and burner are indicated
wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate (Char-Broil Annotated Figure 1 clearly shows that the supports are planar faces); 
and wherein the first and second supports are and configured to couple the rigid plate to the grill (Page 10)
Page 10 teaches that the notches (which are parts of the support) at the ends of heat plate should be rested on the screw. The screws also couple the heat plate to the grill while the heat plate is resting on them.
and support the rigid plate between the grilling surface (Page 10) and the burner (Char-Broil Annotated Figure 1).
As can be seen on Page 10, the cooking grate is placed above the heat plate. The burner can be seen in Char-Broil Annotated Figure 1 as being below the heat plate.
wherein each of the first and second supports further include: a first slot (Char-Broil Annotated Figure 1; notches of both the first and second supports) being capable of receiving a pin coupled to the grill when the rigid plate is in the first orientation (Page 10; notches of the first and second support are to be rested on screws); 
	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modify Barker to incorporate the teachings of Char-Broil and substitute the method of supporting the buffer with the grate with the supports resting on screws as taught by Char-Broil. It would also have been obvious to extend the first and second supports in the inverse orientation and add additional notches facing the opposite direction to allow the buffer to be reversed and operate as efficiently in this reversed orientation (Barker Column 3 Lines 16-19). One of ordinary skill in the art would be capable of making said substitution with predictable results.
Barker teaches that a symmetrically designed plate is a desired embodiment which facilitates the reversibility of buffer 2 so that that the buffer can operate as efficiently in a reverse orientation (Barker Column 3 Lines 16-20). Thus, an obvious modification to make when using the notches and screws to support the buffer would be to also make the supports taught by Char-Broil be symmetrical across the heat diffuser so that the heat diffuser plate can operate as efficiently in a reverse orientation. In this modified embodiment, a second notch would receive the screw in the reverse orientation and the first and second planar surfaces (which exist along the center axis of the heat buffer) would be located between the supports and notches, which are symmetrical with each other across the heat buffer.

Regarding claim 17, Barker as modified teaches the heat diffuser of claim 12, wherein:
the first planar surface is a same distance from the grilling surface when the rigid plate is in the first orientation as is the second planar surface when the rigid plate is in the second orientation.
Barker teaches that it is preferable that the buffer 2 be reversible so that the buffer can operate as efficiently in the reversed orientation as the typical orientation (Barker Column 3 Lines 16-19). Thus it would be obvious to have the second planar surface be the same distance from the grilling surface when the rigid plate is in the second orientation as the first planar surface is from the grilling surface in the first orientation.

Regarding claim 18, Barker as modified teaches the heat diffuser of claim 12. Char-Broil further teaches:
the first and second supports are vertical plates extending transversely to the rigid plate (Char-Broil Annotated Figure 1).
As can be seen in Char-Broil Annotated Figure 1, the first and second supports are vertical plates which extend transversely to the rigid plate.
It would have been obvious for the same motivation as claim 12.

Regarding claim 22, Barker teaches a grill (Figure 1), comprising:
one or more gas burners (Figure 1 and Column 1 Lines 64 – 68; burner element 8);
a grilling surface disposed above the one or more gas burners (Figure 1; cooking grill 6 and burner elements 8)
one or more heat diffusers, each positioned between the one or more gas burner and the grilling surface wherein each of the one or more heat diffusers (Column 1 Lines 64 – 68; Figure 1 buffer 2 or Figure 3 plate 12) includes:
a rigid plate having a first side and a second side (Figures 1-3; upper surface 14 and lower surface 16)
configured to be positioned between the grilling surface (Column 1 Lines 64-68) and the one or more gas burners wherein each of the first and the second sides (upper surfaces 14 and lower surface 16) includes a plurality of diffusing surfaces (Figures 1-3; surfaces 14 and 16, sidewalls 26, channels 28, and bottoms 22) that when facing the grilling surface are oriented to diffuse heat generated by the one or more gas burner (Column 1 Lines 64-68);
wherein the plurality of diffusing surfaces of the first side of the rigid plate defines a first profile (profile where lower surface 16 is facing the grill 6) that when facing the grilling surface includes a first planar surface (Figure 1-3; flat portion of plate between pockets 18) extending parallel to the grilling surface (Figure 1; flat portion of plate extends parallel to both the grill and the burner) and disposed over one of the one or more gas burners (Figure 1 Column 1 Lines 64-68; buffer is placed over a burner element 8) and first and second longitudinally-extending peaks extending along opposite sides of the first planar surface (Figures 1-3; a first and second pocket 18 extend to a peak on opposite sides of a flat portion of plate connecting the two pockets), 
and wherein the plurality of diffusing surfaces of the second side of the rigid plate defines a second profile (profile where upper surface 14 is facing the grill 6) 
Column 3 Lines 16-19 teaches that the buffer is reversible so that the orientation of its upper and lower surfaces 14 and 16 can be reversed.
that when facing the grilling surface includes a second planar surface (Figure 1-3; flat portion of plate between pockets 18) extending parallel to the grilling surface (Figure 1; flat portion of plate extends parallel to both the grill and the burner) and disposed over one of the one or more gas burners (Figure 1 Column 1 Lines 64-68; buffer is placed over a burner element 8) and first and second longitudinally-extending valleys extending along opposite sides of the second planar surface (Figures 1-3; a first and second pocket 18 extend to a peak on opposite sides of a flat portion of plate connecting the two pockets);
wherein the rigid plate further includes a first end and a second end (Figure 1);
The ends of the plate can clearly be seen in Figure 1 at the edges of the plate.

    PNG
    media_image1.png
    565
    558
    media_image1.png
    Greyscale

Barker Annotated Figure 3; the first, second, third, and fourth fold lines are indicated in the figure. The third fold line is covered by the perspective of the drawing.


wherein the rigid plate comprises a planar sheet bent along first (Barker Annotated Figure 3; fold formed from a peak pocket’s planar surface and adjacent sidewall slanted toward adjacent planar lower surface 16), second (Barker Annotated Figure 3; fold formed from said peak pocket’s adjacent sidewall and adjacent planar lower surface 16), third (Barker Annotated Figure 3; fold formed from planar lower surface 16 and sidewall opposite to previously stated sidewall of peak pocket) and fourth longitudinally-extending fold lines (Barker Annotated Figure 3; fold formed from peak pocket’s planar surface, opposite to previously stated peak pocket’s planar surface with regard to a valley pocket between the two, and sidewall opposite to previously stated peak pocket); 
wherein the first longitudinally-extending fold line defines an apex of the first longitudinally-extending peak and a bottom of the first longitudinally-extending valley (Figure 3);
The first longitudinally-extending fold line defines an apex of the first longitudinally-extending peak (surface opposite of bottom 22 containing perforation 20 visible in Barker Annotated Figure 3) in the first orientation, and a bottom of the first longitudinally-extending valley (bottom 22) in the second orientation.
the second longitudinally-extending fold line joins the first longitudinally-extending peak with the first planar surface and joins the first longitudinally-extending valley with the second planar surface (Figure 3);
The second longitudinally-extending fold line joins the first planar surface (planar surface of lower surface 16) with the sidewalls which form the first longitudinally-extending peak. In the inverse orientation, the second longitudinally-extending fold line joins the second planar surface (planar surface of upper surface 14) with the sidewalls which form the first longitudinally-extending valley.
the third longitudinally-extending fold line joins the first planar surface with the second longitudinally-extending peak and joins the second planar surface with the second longitudinally-extending valley (Figure 3)
The third longitudinally-extending fold line joins the first planar surface (planar surface of lower surface 16) with the sidewalls which form the second longitudinally-extending peak. In the inverse orientation, the second longitudinally-extending fold line joins the second planar surface (planar surface of upper surface 14) with the sidewalls which form the second longitudinally-extending valley.
and the fourth longitudinally-extending fold line defines an apex of the second longitudinally- extending peak and a bottom of the second longitudinally-extending valley (Figure 3).
The fourth longitudinally-extending fold line defines an apex of the second longitudinally-extending peak (surface opposite of bottom 22 containing perforation 20 visible in Barker Annotated Figure 3) in the first orientation, and a bottom of the second longitudinally-extending valley (bottom 22) in the second orientation.
a support configured to support the rigid plate between the grilling surface and the burner in each of the first and second orientations (Figure 1; grate 10); wherein
in the first orientation the first side of the rigid plate faces the grilling surface (Figure 3 plate 12 and lower surface 16); and
	in the second orientation the second side of the rigid plate faces the grilling surface (Figure 3 plate 12 inverted and upper surface 14)
As shown in Figure 3, the first orientation is when the lower surface 16 is facing the grilling surface 6. The second orientation is when the upper surface 14 is facing the grilling surface.
	Barker fails to teach:
wherein the rigid plate includes a plurality of openings extending through the first and second sides along each of the first, second, third and fourth longitudinally-extending fold lines.
first and second supports opposing each other that form ends of the one or more heat diffuser; wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate; and wherein the first and second supports are and configured to couple the rigid plate to the grill and support the rigid plate between the grilling surface and the one or more gas burners in each of first and second orientations
wherein each of the first and second supports further include: a first slot being capable of receiving a pin coupled to the grill when the rigid plate is in the first orientation; a second slot being capable of receiving the pin when the rigid plate is in the second orientation; and wherein the first and second planar surfaces extending parallel to the grilling surface are disposed between the first slot and the second slot.
Witzel teaches that the rigid plate includes a plurality of openings extending through the first and second sides along each of the first, second, third and fourth longitudinally-extending fold lines (Column 1 Lines 18 -22 and Column 2 Lines 60 – 66; openings 14).
The recitation "folding" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Barker (US 5111803) is the same as or makes the product claimed obvious, meeting the limitation of the claim.
It would be obvious to one of ordinary skill in the art to modify the first embodiment of Barker involving Figure 2 to add a plurality of openings along each of the first, second, third, and fourth longitudinally-extending fold lines as taught by Witzel. These openings at the folds would allow fat and juice to fall through the holes to prevent buildup. (Witzel US 6966253 B2; column 1 Lines 18 -22 and Column 2 Lines 60 – 66; openings 14).
Barker modified with Witzel fails to teach:
first and second supports opposing each other that form ends of the one or more heat diffuser; wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate; and wherein the first and second supports are and configured to couple the rigid plate to the grill and support the rigid plate between the grilling surface and the one or more gas burners in each of first and second orientations
wherein each of the first and second supports further include: a first slot being capable of receiving a pin coupled to the grill when the rigid plate is in the first orientation; a second slot being capable of receiving the pin when the rigid plate is in the second orientation; and wherein the first and second planar surfaces extending parallel to the grilling surface are disposed between the first slot and the second slot.
Char-Broil teaches a gas grill containing,
and first and second supports opposing each other that form ends of the one or more heat diffuser (Char-Broil Annotated Figure 1; first and second supports form ends of the heat plate);

    PNG
    media_image2.png
    648
    1067
    media_image2.png
    Greyscale

Char-Broil Annotated Figure 1; A figure from Page 10 of the Char-Broil manual wherein the first and second supports, pins/screws, and burner are indicated
wherein each of the first and second supports includes a planar face coupled to the first or second end of the rigid plate (Char-Broil Annotated Figure 1 clearly shows that the supports are planar faces); 
and wherein the first and second supports are configured to couple the rigid plate to the grill (Page 10)
Page 10 teaches that the notches (which are parts of the support) at the ends of heat plate should be rested on the screw. The screws also couple the heat plate to the grill while the heat plate is resting on them.
and support the rigid plate between the grilling surface (Page 10) and one or more gas burners (Char-Broil Annotated Figure 1).
As can be seen on Page 10, the cooking grate is placed above the heat plate. The burner can be seen in Char-Broil Annotated Figure 1 as being below the heat plate.
wherein each of the first and second supports further include: a first slot (Char-Broil Annotated Figure 1; notches of both the first and second supports) being capable of receiving a pin coupled to the grill when the rigid plate is in the first orientation (Page 10; notches of the first and second support are to be rested on screws);
	It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modify Barker to incorporate the teachings of Char-Broil and substitute the method of supporting the buffer with the grate with the supports resting on screws as taught by Char-Broil. It would also have been obvious to extend the first and second supports in the inverse orientation and add additional notches facing the opposite direction to allow the buffer to be reversed and operate as efficiently in this reversed orientation (Barker Column 3 Lines 16-19). One of ordinary skill in the art would be capable of making said substitution with predictable results.
Barker teaches that a symmetrically designed plate is a desired embodiment which facilitates the reversibility of buffer 2 so that that the buffer can operate as efficiently in a reverse orientation (Barker Column 3 Lines 16-20). Thus, an obvious modification to make when using the notches and screws to support the buffer would be to also make the supports taught by Char-Broil be symmetrical across the heat diffuser so that the heat diffuser plate can operate as efficiently in a reverse orientation.  In this modified embodiment, a second notch would receive the screw in the reverse orientation and the first and second planar surfaces (which exist along the center axis of the heat buffer) would be located between the supports and notches, which are symmetrical with each other across the heat buffer.

Regarding claim 23, Barker as modified teaches the grill of claim 22.
Char-Broil further teaches:
the first and second supports are vertical plates extending transversely to the rigid plate (Char-Broil Annotated Figure 1).
As can be seen in Char-Broil Annotated Figure 1, the first and second supports are vertical plates which extend transversely to the rigid plate.
It would have been obvious for the same motivation as claim 22.

	Regarding claim 25, Barker as modified teaches the grill of claim 22, wherein:
the first planar surface is a same distance from the grilling surface when the rigid plate is in the first orientation as is the second planar surface when the rigid plate is in the second orientation (Barker Figures 1 and 2).
Barker teaches that it is preferable that the buffer 2 be reversible so that the buffer can operate as efficiently in the reversed orientation as the typical orientation (Barker Column 3 Lines 16-19). Thus, it would be obvious to have the second planar surface be the same distance from the grilling surface when the rigid plate is in the second orientation as the first planar surface is from the grilling surface in the first orientation.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 9AM-6PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761